Exhibit 10.1

LOAN MODIFICATION AGREEMENT

This Loan Modification Agreement is entered into as of June 30, 2008, by and
between ISTA PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”) and
SILICON VALLEY BANK (“Bank”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Bank, Borrower is indebted to Bank pursuant to, among other
documents, a Loan and Security Agreement, dated on or about December 16, 2005,
as may be amended from time to time, (the “Loan Agreement”). Defined terms used
but not otherwise defined herein shall have the same meanings as in the Loan
Agreement.

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Indebtedness.”

2. DESCRIPTION OF COLLATERAL. Repayment of the Indebtedness is secured by the
Collateral as described in the Loan Agreement.

Hereinafter, the above-described security documents, together with all other
documents securing repayment of the Indebtedness shall be referred to as the
“Security Documents”. Hereinafter, the Security Documents, together with all
other documents evidencing or securing the Indebtedness shall be referred to as
the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modification to Loan Agreement.

 

  1. Section 6.2(c) is hereby amended and restated in its entirety to read as
follows:

(c) At any time Advances are outstanding, within twenty (20) days after the last
day of each month, deliver to Bank a duly completed Borrowing Base Certificate
signed by a Responsible Officer, with aged listings of accounts receivable and
accounts payable (by invoice date).

 

  2. Section 6.6 is hereby amended and restated in its entirety to read as
follows:

6.6 Financial Covenants. Borrower shall maintain, on a consolidated basis with
respect to Borrower and its Subsidiaries a ratio (“Adjusted Quick Ratio”) of
Quick Assets to Current Liabilities minus Deferred Revenue and minus the current
portion of Subordinated Debt of at least 0.75 to 1.00 as of the last day of each
month.

 

1



--------------------------------------------------------------------------------

  3. A new definition of “Borrowing Base” is hereby added to Section 13.1 which
shall read as follows:

“Borrowing Base” is (a) 80% of Eligible Accounts plus (b) the lesser of 25% of
Net Cash or $2,500,000, as determined by Bank from Borrower’s most recent
Borrowing Base Certificate; provided, however, that Bank may decrease the
foregoing percentages in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral.

 

  4. A new definition of “Eligible Accounts” is hereby added to Section 13.1
which shall read as follows:

“Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right at any time and from time to time after the
Effective Date, to adjust any of the criteria set forth below and to establish
new criteria in its good faith business judgment. Unless Bank agrees otherwise
in writing, Eligible Accounts shall not include:

(a) Accounts for which the Account Debtor has not been invoiced;

(b) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date;

(c) Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date;

(d) Credit balances over ninety (90) days from invoice date;

(e) Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed forty-five percent (45%) of all Accounts, for the
amounts that exceed that percentage, unless Bank approves in writing;

(f) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States;

(g) Accounts owing from an Account Debtor which is a federal, state or local
government entity or any department, agency, or instrumentality thereof except
for Accounts of the United States if Borrower has assigned its payment rights to
Bank and the assignment has been acknowledged under the Federal Assignment of
Claims Act of 1940, as amended;

 

2



--------------------------------------------------------------------------------

(h) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise—sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;

(i) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
“bill and hold”, or other terms if Account Debtor’s payment may be conditional;

(j) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(k) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(l) Accounts owing from an Account Debtor with respect to which Borrower has
received deferred revenue (but only to the extent of such deferred revenue);

(m) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful; and

(n) other Accounts Bank deems ineligible in the exercise of its good faith
business judgment.

 

  5. A new definition of “Net Cash” is hereby added to Section 13.1 which shall
read as follows:

“Net Cash” means unrestricted cash less the Obligations.

 

  6. The definition of “Revolving Line” in Section 13.1 is hereby amended and
restated in its entirety to read as follows:

“Revolving Line” is an Advance or Advances in an aggregate amount outstanding at
any time of up to the lesser of (a) $10,000,000 and (b) the Borrowing Base.

 

3



--------------------------------------------------------------------------------

4. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

5. NO DEFENSES OF BORROWER. Borrower agrees that, as of the date hereof, it has
no defenses against the obligations to pay any amounts under the Indebtedness.

6. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Indebtedness pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Indebtedness. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Indebtedness.

7. CONDITIONS. The effectiveness of this Loan Modification Agreement is
conditioned upon the execution and delivery of this Modification Agreement and
the receipt by Bank of a loan modification fee in the amount of Ten Thousand
Dollars ($10,000).

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:     BANK: ISTA PHARMACEUTICALS, INC.     SILICON VALLEY BANK By:   /s/
Vicente Anido, Jr.     By:   /s/ Victor Le Name:   Vicente Anido, Jr.     Name:
  Victor Le Title:   President and CEO     Title:   Relationship Manager

 

4



--------------------------------------------------------------------------------

EXHIBIT F

BORROWING BASE CERTIFICATE

Borrower: Ista Pharmaceuticals, Inc.

Lender: Silicon Valley Bank

Commitment Amount: $10,000,000

 

ACCOUNTS RECEIVABLE

  

1. Total Accounts Receivable as of                     

   $ _______________

2. Less Ineligible Accounts Receivable

   $ _______________

3. TOTAL Eligible Accounts Receivable (#1 minus #2)

   $ _______________

4. Eighty percent (80%) of Eligible Accounts Receivable

   $ _______________

5. Unrestricted Cash and Cash Equivalents as of                     

   $ _______________

6. Twenty-five percent (25%) Unrestricted Cash and Cash Equivalents

   $ _______________

7. Maximum Loan Amount (#4 plus the lesser of (a) $2,500,000 million and (b) #6)

   $ ________________

8. Present balance owing on Line of Credit

   $ _______________

9. LOAN AVAILABILITY (#7 minus #8)

   $ _______________

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

COMMENTS:     BANK USE ONLY By:         Received by:       Authorized Signer    
  AUTHORIZED SIGNER       Date:  

 

5